DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 7A-10C and 12 contain illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a signal, determining a location based on a signal and receiving a measurement from a plurality of sensors, and displaying the location and a distance measurement on a display. This judicial exception is not integrated into a practical application because as currently written, the steps can be considered as a process that can occur in the human mind.  For instance, a signal can be something which a user observes and then determines a location of something based on the signal.  Likewise, the user could receive a distance measurement in the same fashion.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the display is recited a high level of generality as locations and measurements from sensors are well-known to be displayed on a screen (such as shown in Figs. 3A and 3B and [0050], [0052] and [0053] and [0060] of U.S. Pub. No. 2016/0354035) and further, such is merely implemented on a generic computer element (display).  Claims 20-23 do not recite elements that are considered more than the abstract idea as claim 20 simply recites another variation of a display of a location and claim 21 another variation of a display of measurements. Claim 22 recites a calculation of a vector, which can be considered a mental process and then displaying a vector on the display, which is likewise recited a high level of generality and the above-noted 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at line 3 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 5 recites the limitation "the TMS coil apparatus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites at line 1 “a second orientation sensor” which implies a first orientation sensor is present, however such is not recited.  It appears that a dependency on claim 4 would provide proper antecedent basis.  
Claim 12 at line 3 recites the limitation "the at least one orientation sensor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 3 recites the limitation "the transcranial magnetic stimulation coil apparatus.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 8 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 10 recites the limitation "the TMS coil apparatus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 at line 2 recites the limitation "the transcranial magnetic stimulation coil apparatus.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 at line 6 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 at line 8 recites the limitation "the TMS coil apparatus".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-5, 7-11, 13, 14, 16 and 17 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1-5 and 7-11, the prior art of record does not teach or fairly suggest an apparatus comprising: a transcranial magnetic stimulation coil having a central axis; an array of electrical contacts, wherein the array of electrical contacts is configured to contact a conductor on a target area of a target surface; processing circuitry configured to detect an engagement between the conductor and at least two electrical contacts of the array of electrical contacts; a plurality of range sensors spaced from the central axis of the transcranial magnetic simulation coil; and a display configured to display: a 
Regarding claims 13, 14 and 16, the prior art of record does not teach or fairly suggest an apparatus comprising: a housing configured to couple to a transcranial magnetic stimulation coil device; an array of electrical contacts, wherein the array of electrical contacts is configured to contact a conductor on a target area of a target surface; and processing circuitry configured to detect an engagement between the conductor and at least two electrical contacts of the array of electrical contacts; and a plurality of range sensors disposed around a circumference of the array of electrical contacts.  Specifically, the prior art of record does not teach or fairly suggest an array of electrical contacts configured to contact a conductor on a target surface, in addition to a plurality of range sensors disposed around a circumference of the array of electrical contacts.  
Regarding claim 17, the prior art of record does not teach or fairly suggest a system comprising: an apparatus comprising: a transcranial magnetic stimulation coil having a central axis; an array of electrical contacts, wherein the array of electrical contacts is configured to contact a conductor on a target area of a target surface; processing circuitry configured to detect an engagement between the conductor and at least two electrical contacts of the array of electrical contacts; a plurality of range 
Claims 6, 12, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791